DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/9/20 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 includes the limitations of “a workbook” and “using a workbook” and it is unclear if the latter refers to the same thing as the former.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over "Immanuel Lutheran Church Classroom Schedule", Wayback Machine date of 2/13/2013, retrieved from URL https://web.archive.org/web/20130213190414/http://www.immanuelholden.org/index.php/information/our-day on 3/22/17 (“Lutheran”), in view of admitted prior art referenced in paragraph 67 of Applicant's published specification ("Franklin"), further in view of PGPUB US 20100075282 A1 by Yu (“Yu”), further in view of SEDL, "A Toolkit for Title I Parental Involvement", 2009 (“SEDL”); further in view of PGPUB US 20120107785 A1 by Pan et al (“Pan”), further in view of PGPUB US 20050046549 A1 by Hoyle (“Hoyle”).
In regard to Claim 16, Lutheran teaches a system for educating students, comprising:
a […] snack;
(page 1, “2:15 – 2:45 …snack time..”)’
an exercise regime;
(page 1, “10:30 - 11:00 Outdoor play...");
at least one song;
((page 1, “11:00 – 11:30 …music…”);


instructions for implementing a combination of eating the […] food, exercising using the exercise regime, and singing the at least one song […];
(see, e.g., page 1);
[…].
Furthermore, while Lutheran may not necessarily teach wherein the snack is a protein-based food, Applicant’s admitted prior art teaches this limitation and it would have been obvious to have incorporated such a food into the snack otherwise taught by Lutheran in order to increase the learning potential of the students.

Furthermore, to the extent that the otherwise cited prior art fails to teach a workbook, in an analogous reference Yu teaches this feature (see, e.g., paragraph 53 in regard to a digital workbook);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the workbook taught by Yu to help provide the instruction taught by the otherwise cited prior art, in order to provide a convenient means by which students could receive their lessons.

	Furthermore, to the extent which the otherwise cited prior art may not teach a letter being sent to parents (“parental participation request letter”), however, in an analogous reference SEDL teaches this feature (see, e.g., pages 94-110);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed the parent letter taught by SEDL as part of the system taught by the otherwise cited prior art, so as to provide notification to the parents about the program.
Furthermore, while Lutheran teaches instructions and Lu teaches a workbook and SEDL teaches a parent letter these references may fail to also teach the instructions, the workbook, and the letter comprising all of the variously claimed content, however, these content are all non-functional matter as they have no functional relationship to the substrates (i.e., the claimed instructions and workbook) and otherwise only have significance in the human mind.  See MPEP 2111.05.

Furthermore, to the extent that the otherwise cited prior art may fail to teach employing a karaoke machine, however, in an analogous reference Pan teaches this feature (see, e.g., Figure 1);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the karaoke machine as taught by Pan to the invention taught by the otherwise cited prior art, in order to increase the student’s involvement in singing.

Furthermore, to the extent to which the otherwise cited prior art may fail to teach ear plugs, however, in an analogous reference Hoyle teaches employing ear plugs to attenuate noise levels (see, e.g., paragraph 3);
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have added the karaoke machine as taught by Hoyle to the invention taught by the otherwise cited prior art, in order to increase allow the students to concentrate better.

In regard to Claims 18-19, these claim non-functional descriptive material and/or are simply a matter of design choice.  See rejection of Claim 16.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Lutheran, in view of Franklin, further in view of Yu, further in view of SEDL; further in view of Pan, further in view of Hoyle, further in view of admitted prior art.
In regard to Claim 17, while Lutheran may not specifically teach providing computerized instruction
the Examiner takes OFFICIAL NOTICE that such a method of instruction was old and well-known at the time of Applicant’s invention.  Such functionality allows for more efficient provision of learning materials.  As such it would have been obvious to one of ordinary skill in the art at the time of invention to implement the claimed feature within the invention of the cited prior art so as to more efficiently provide learning material.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in the prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.
The Applicant failed to specifically traverse the Examiner’s taking of official notice in a prior Office action and, therefore, these claimed limitations are now admitted prior art.  See MPEP 2144.03.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lutheran, in view of Franklin, further in view of Yu, further in view of SEDL; further in view of Pan, further in view of Hoyle, further in view of PGPUB US 20140212565 A1 by Bradley et al (“Bradley”).
In regard to Claim 20, while Franklin teaches employing protein-based foods it may not teach wherein those foods are 8 grams of protein or more, however, in an analogous reference Bradley teaches that feature (see, e.g., paragraph 12).
Furthermore, the combination of the cited prior art would have been obvious to one of ordinary skill in the art at the time of invention because the cited prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the cited prior art being the lack of actual combination of the elements in a single prior art reference; one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately; and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Specifically, it would have been obvious to have employed at least 8 grams of protein as a snack in order to encourage proper development.



Response to Arguments	
Applicant’s arguments are addressed by the updated statements of rejection made supra.

Conclusion
The prior art made of record and not relied upon is listed in the attached PTO-Form 892 and is considered pertinent to applicant's disclosure.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Xuan Thai can be reached at 571-272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715